 Case 1:21-mj-00036-JCN Document 21 Filed 02/18/21 Page 1 of 2                PageID #: 29




                             UNITED STATES OF AMERICA
                                 DISTRICT OF MAINE


UNITED STATES OF AMERICA                    )
                                            )
v.                                          )      1:21-mj-00036-JCN
                                            )
DAVID PHILLIPS,                             )
                                            )
                       Defendant            )


                      ORDER OF DETENTION PENDING TRIAL

         On February 17, 2021, the Court conducted a hearing on the Government’s Motion

for Detention. (Motion, ECF No. 8.)

         Based on the information presented during the hearing, after considering the factors

set forth in 28 U.S.C. § 3142(g), for the reasons stated on the record, which reasons include

the nature and seriousness of the danger to the community, the Court finds by clear and

convincing evidence that there are no conditions or combination of conditions that will

reasonably assure the safety of the community.

         Therefore, the Court grants the motion and orders that Defendant be detained pending

trial.

         Defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody pending appeal.

Defendant shall be afforded a reasonable opportunity for private consultation with defense

counsel. On order of a court of the United States or on request of an attorney for the
 Case 1:21-mj-00036-JCN Document 21 Filed 02/18/21 Page 2 of 2                 PageID #: 30




Government, the person in charge of the corrections facility shall deliver the defendant to the

United States marshal for the purposes of an appearance in connection with a court

proceeding.

       SO ORDERED.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 18th day of February, 2021.




                                              2
